In an action, inter alia, to foreclose a mortgage, the third-party defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), dated January 23, 2004, as denied that branch of its motion which was to dismiss the third-party complaint pursuant to CPLR 3211 (a) (3).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion which was to dismiss the third-party complaint pursuant to CPLR 3211 (a) (3) is granted.
The Supreme Court erred in denying that branch of the motion of the third-party plaintiff Valley Forge Insurance Company which was to dismiss the third-party complaint pursuant to CPLR 3211 (a) (3), as the defendants third-party plaintiffs, Joseph E. Fiegoli and Rosalie Fiegoli, lacked standing to commence the third-party action (see Lang v Hanover Ins. Co., 3 NY3d 350 [2004]). Krausman, J.P., Luciano, Spolzino and Lifson, JJ., concur.